DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered..
Drawings
The drawings are objected to because in figures it is unclear what the element is attached to the piston rod above the piston.  This element has not been numerically identified/discussed in the specification.  Also several of the reference numerals have been mislabeled.  See for instance numerals 42,43,48 in the parts list on page 11 and compare to figures 5-7.  Applicants should also consider including references to numerals 51-53 from figure 9 in the parts list on page 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,2,8,10-16 is/are rejected under 35 U.S.C. 102(a1) as anticipated by Nezu et al. 5,586,627 or, in the alternative, under 35 U.S.C. 103 as obvious over Nezu in view of Nezu et al. 6,079,526.
Regarding claim 1 Nezu shows at least in figure 3:
An adjustable vibration damper for a vehicle, the adjustable vibration damper comprising:
an outer tube 51, an intermediate tube 50, and an inner tube 49 that are disposed coaxially;
a compensation chamber 53 between the outer tube 51 and the intermediate tube 50 for receiving a hydraulic fluid and a gas, wherein the compensation chamber is concentric; a piston rod 55 having a piston 54 that is positioned movably in the inner tube and that divides an connected to” (even if indirectly) the compensation chamber 53 by the second damper valve 66  for adjustment of a traction stage.
However another interpretation is that in the area of 64 there is no passage to connect the interior of the second valve 66 with the compensation chamber 53, and therefore the second working chamber 49a via the bypass duct 52 and passages 73.
The reference to Nezu (same inventor) shows a similarly constructed vibration damper having such a connection to the compensation chamber 90.  See the upper passage (not labeled) but similar to the lower passage 128.  Although not applied see passage 30 in communication with compensation chamber 4 in Kashiwagi et al. 6,182,805 in a nearly identical valve arrangement to that of Nezu.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have provided a passage in the passage member 64 connecting the compensation chamber 53 with the interior of the valve 66, and thereby connecting the compensation chamber 53 with the second working chamber 49a via passage 73 and bypass duct 52 simply to alter or adapt the damping characteristics of the damper to a specific vehicle or application.
Regarding claim 2 these limitations are met.

Regarding claims 10-15 note the ‘bypass ducts’ at 92,93 and at 70,71.  Note also the cone shaped needle valves in the various embodiments which can vary the cross section of the ducts—for instance in figure 20 at 581.  The skilled worker in the art would recognize that the valve and/or components shown in figure 20 could be interchanged with the valves 66,67 shown in figure 3.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nezu ‘627/Nezu ‘526 as applied to claim 1 above, and further in view of Sasse et al. U.S. 2001/0006135.
Regarding claim 3 while Nezu shows a small taper on the upper and lower portions of the outer tube 51 the reference to Sasse provides a better showing of the claimed limitation in the area of 11.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have provided a more pronounced taper for the compensation chamber 53 simply in the course of the design requirements of the device, or to adjust the volume of the compensation chamber for different damping characteristics and/or applications.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nezu ‘627/Nezu ‘526 as applied to claim 1 above, and further in view of Beck et al. 5,848,677.
Regarding claim 4 Nezu ‘627, as modified, lacks specifically showing an axially displaceable separating element disposed in the compensation chamber 53.
However such an idea is notoriously well known in the art to separate the gas from the liquid, at least in some instances, as taught by Beck in the several embodiments at 1.

Regarding claims 5-7 these limitations are met, as broadly claimed.  Note the seals at 10 and 11.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nezu ‘627/Nezu ‘526 as applied to claim 1 above, and further in view of Nandyal U.S. 2004/0262107.
Regarding claim 9 simply to have introduced the gas directly into the compensation chamber 53 would have been obvious during the method chosen for manufacturing the device.  See Nandyal figure 3 and valve 232.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



3/24/21